ON REHEARING.
January 10, 1923.
LATTIMORE, Judge.
Appellant has filed a motion for rehearing
based entirely upon the proposition that the State failed to establish the venue herein, and that the record fails to disclose any testimony showing that appellant committed any crime in Dallas County, Texas. In this appellant falls into error. We find in the testimony of Mr. Fort, the prosecuting witness, in testifying about the loss of his property, the theft of which forms the subject of this indictment, this statement: “This was taken out of my house or premises, in the City and County of Dallas, on or about the 12th day of July, 1922.”
In addition to the above we further observe that by the provisions of Article 938 of our Code of Criminal Procedure, this court is directed to presume proof of venue unless the question of venue was made an issue "in the trial of the case in the the court below. Nothing in the record indicates that such question was there made an issue, *210and this being true, for the reasons- above mentioned- the motion for rehearing will be overruled.

Overruled.